



Exhibit 10.1
    






    
|


To:    Envista Holdings Corporation
200 S. Kraemer Blvd., Building E
Brea, CA 92821


A/C:    [Insert Account Number]
From:    [Dealer]
Re:    [Base][Additional] Call Option Transaction
Ref. No:    [Insert Reference Number]
Date:    [_____], 2020
Dear Ladies and Gentlemen:
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the call option transaction entered into on the Trade
Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and Envista
Holdings Corporation (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the Agreement specified below.
1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Offering Memorandum dated May 18, 2020 (as
so supplemented, the “Offering Memorandum”) relating to the USD 450,000,000
principal amount of 2.375% Convertible Senior Notes due 2025 (the “Base
Convertible Securities”) issued by Counterparty (as increased by up to an
additional USD 67,500,000 principal amount of 2.375% Convertible Senior Notes
due 2026 [that may be] issued pursuant to the option to purchase additional
convertible securities [exercised on the date hereof] (the “Optional Convertible
Securities” and, together with the Base Convertible Securities, the “Convertible
Securities”)) pursuant to an Indenture [to be] dated May 21, 2020 between
Counterparty and Wilmington Trust, National Association as trustee (the
“Indenture”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture that are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein, in each case, will conform to the descriptions
thereof in the Offering Memorandum. If any such definitions in the Indenture or
any such sections of the Indenture differ from the descriptions thereof in the
Offering Memorandum, the descriptions thereof in the Offering Memorandum will
govern for purposes of this Confirmation. [For the avoidance of doubt, subject
to the foregoing, references herein to sections of, or definitions set forth in,
the Indenture are based on the draft of the Indenture most recently reviewed by
the parties at the time of execution of this Confirmation. If any relevant
sections of, or definitions set forth in, the Indenture are changed, added or
renumbered between the execution of this Confirmation and the execution of the
Indenture, the parties will amend this Confirmation in good faith and in a
commercially reasonable manner to preserve the economic intent of the parties as
evidenced by such draft of the Indenture. In addition, subject to the foregoing,
the parties acknowledge that references to the Indenture herein are references
to the Indenture as in effect on the date hereof and if the Indenture is, or the
Convertible Securities are, amended, modified or supplemented following the date
hereof or the date of their execution, respectively, any such amendment,
modification or supplement (other than any amendment, modification or supplement
(i) pursuant to Section 5.09 of the Indenture, subject to the provisions
opposite the caption “Discretionary Adjustments” in Section 2 hereof, or (ii)
pursuant to Section 8.01(I) of the Indenture that, as determined by the
Calculation Agent in good faith and in a commercially reasonable manner,
conforms the Indenture to the description of Convertible Securities in the
Offering Memorandum) will be disregarded for purposes of this Confirmation
unless the parties agree otherwise in writing.




1

--------------------------------------------------------------------------------





Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of US Dollars (“USD”) as the Termination Currency,
(ii) the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine), (iii) Default under Specified
Transaction (Section 5(a)(v) of the Agreement) shall not apply to Counterparty[,
(iv) the election of an executed guarantee of [___________] (“Guarantor”) dated
as of the Trade Date in customary form as a Credit Support Document] and
[(iv)][(v)] (A) the election that the “Cross Default” provisions of Section
5(a)(vi) of the Agreement shall apply to Dealer with a “Threshold Amount” of
three percent of Dealer’s parent’s shareholders’ equity; provided that
“Specified Indebtedness” shall not include obligations in respect of deposits
received in the ordinary course of Dealer’s banking business, (B) the phrase “or
becoming capable at such time of being declared” shall be deleted from clause
(1) of such Section 5(a)(vi) and (C) the following language shall be added to
the end thereof “Notwithstanding the foregoing, a default under subsection (2)
hereof shall not constitute an Event of Default if (x) the default was caused
solely by error or omission of an administrative or operational nature; (y)
funds were available to enable the party to make the payment when due; and (z)
the payment is made within two Local Business Days of such party’s receipt of
written notice of its failure to pay.”).
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions; (iii)
the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.
The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary herein, in such ISDA
Master Agreement, such confirmation or agreement or any other contract or
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.
2.    The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
General Terms:
Trade Date:
[__________], 2020
 
 
Effective Date:
The closing date of the [initial] issuance of the Convertible Securities [issued
pursuant to the option to purchase Optional Convertible Securities exercised on
the date hereof].
 
 
Option Style:
Modified American, as described under “Procedures for Exercise” below.
 
 
Option Type:
Call
 
 
Seller:
Dealer
 
 
Buyer:
Counterparty
 
 
Shares:
The Common Stock of Counterparty, par value USD 0.01 (Ticker Symbol: NVST).



2

--------------------------------------------------------------------------------





Number of Options:
[The number of Base Convertible Securities in denominations of USD 1,000
principal amount issued by Counterparty on the closing date for the initial
issuance of the Convertible Securities.] [The number of Optional Convertible
Securities in denominations of USD 1,000 principal amount purchased by the
Initial Purchasers (as defined in the Purchase Agreement), at their option
pursuant to Section 2 of the Purchase Agreement (as defined below).] For the
avoidance of doubt, the Number of Options outstanding shall be reduced by each
exercise of Options hereunder. In no event will the Number of Options be less
than zero.
 
 
Applicable Percentage:
[__]%
 
 
Option Entitlement:
A number equal to the product of the Applicable Percentage and 47.5862
 
 
Make-Whole Adjustment:
Any adjustment to the Conversion Rate pursuant to Section 5.07 of the Indenture.
 
 
Discretionary Adjustment:
Any adjustment to the Conversion Rate pursuant to Section 5.06 of the Indenture.
 
 
Strike Price:
USD 21.0145
 
 
Cap Price:
USD 23.7900
 
 
Rounding of Strike Price/Cap
Price/Option Entitlement:
In connection with any adjustment to the Option Entitlement or Strike Price, the
Option Entitlement or Strike Price, as the case may be, shall be rounded by the
Calculation Agent in accordance with the provisions of the Indenture relating to
rounding of the “Conversion Price” or the “Conversion Rate”, as applicable (each
as defined in the Indenture). In connection with any adjustment to the Cap Price
hereunder, the Calculation Agent will round the adjusted Cap Price to the
nearest USD 0.0001.
 
 
Number of Shares:
As of any date, a number of Shares equal to the product of the Number of Options
and the Option Entitlement.
 
 
Premium:
USD [_____]
 
 
Premium Payment Date:
The Effective Date
 
 
Exchange:
The New York Stock Exchange
 
 
Related Exchange:
All Exchanges
 
 
Procedures for Exercise:
 
Exercise Dates:
Each Conversion Date.



3

--------------------------------------------------------------------------------





Conversion Date:
[With respect to any conversion of a Convertible Security (other than (x) any
conversion of Convertible Securities with a “Conversion Date” (as defined in the
Indenture) occurring prior to the Free Convertibility Date or (y) any conversion
of Convertible Securities in respect of which holder(s) of such Convertible
Securities would be entitled to an increase in the Conversion Rate pursuant to a
Make-Whole Adjustment (including, for the avoidance of doubt, if such Make-Whole
Adjustment does not result in an increase to the Conversion Rate) (any such
conversion described in clause (x) or clause (y), an “Early Conversion”), to
which the provisions of Section 8(b)(iv) of this Confirmation shall apply), the
“Conversion Date” (as defined in the Indenture), provided that, no Conversion
Date shall be deemed to have occurred with respect to Exchanged Securities (such
Convertible Securities, other than Exchanged Securities, the “Relevant
Convertible Securities” for such Conversion Date).]
[With respect to any conversion of a Convertible Security (other than (x) any
conversion of Convertible Securities with a “Conversion Date” (as defined in the
Indenture) occurring prior to the Free Convertibility Date or (y) any conversion
of Convertible Securities in respect of which holder(s) of such Convertible
Securities would be entitled to an increase in the Conversion Rate pursuant to a
Make-Whole Adjustment (including, for the avoidance of doubt, if such Make-Whole
Adjustment does not result in an increase to the Conversion Rate) (any such
conversion described in clause (x) or clause (y), an “Early Conversion”), to
which the provisions of Section 8(b)(iv) of this Confirmation shall apply), the
“Conversion Date” (as defined in the Indenture) for Convertible Securities that
are not “Relevant Convertible Securities” under (and as defined in) the
confirmation between the parties hereto regarding the Base Call Option
Transaction dated [__________], 2020 [(Transaction Ref. No. [__])] (the “Base
Call Option Transaction Confirmation”), provided that, no Conversion Date shall
be deemed to have occurred with respect to Exchanged Securities (such
Convertible Securities, other than Exchanged Securities, the “Relevant
Convertible Securities” for such Conversion Date). For the purposes of
determining whether any Convertible Securities will be Relevant Convertible
Securities hereunder or “Relevant Convertible Securities” under the Base Call
Option Transaction Confirmation, Convertible Securities that are converted
pursuant to the Indenture shall be allocated first to the Base Call Option
Transaction Confirmation until all Options thereunder are exercised or
terminated.]
 
 
Free Convertibility Date:
December 2, 2024.
 
 
Exchanged Securities:
With respect to any Conversion Date, any Convertible Securities with respect to
which Counterparty makes the election described in Section 5.08 of the Indenture
and the financial institution designated by Counterparty accepts such
Convertible Securities in accordance with Section 5.08 of the Indenture, as long
as Counterparty does not submit a Notice of Exercise in respect thereof.
 
 
Expiration Date:
The “Maturity Date” (as defined in the Indenture).
 
 
Automatic Exercise on Conversion Dates:
Applicable, which means that on each Conversion Date occurring on or after the
Free Convertibility Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD 1,000
principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.
 
 
Notice Deadline:
In respect of any exercise of Options hereunder on any Conversion Date on or
after the Free Convertibility Date, 5:00 P.M., New York City time, on the
“Scheduled Trading Day” (as defined in the Indenture) immediately preceding the
“Maturity Date” (as defined in the Indenture).
 
 



4

--------------------------------------------------------------------------------





Notice of Exercise:
Counterparty shall notify Dealer in writing prior to the Notice Deadline of the
number of Relevant Convertible Securities being converted on the related
Conversion Date[; provided that any “Notice of Exercise” delivered to Dealer
pursuant to the Base Call Option Transaction Confirmation shall be deemed to be
a Notice of Exercise pursuant to this Confirmation and the terms of such Notice
of Exercise shall apply, mutatis mutandis, to this Confirmation]. For the
avoidance of doubt, if Counterparty fails to give such notice when due in
respect of any exercise of Options hereunder with a Conversion Date occurring on
or after the Free Convertibility Date, Automatic Exercise shall apply and the
Conversion Date shall be deemed to be the Notice Deadline.
 
 
Notice of Final Convertible Security Settlement Method:
In addition, Counterparty shall notify Dealer in writing before 5:00 P.M., New
York City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the Free Convertibility Date of the settlement method
(and, if applicable, the “Specified Dollar Amount” (as defined in the
Indenture)) elected (or deemed to be elected) with respect to Relevant
Convertible Securities with a Conversion Date occurring on or after the Free
Convertibility Date (any such notice, a “Notice of Final Convertible Security
Settlement Method”); provided that if Counterparty does not timely deliver the
Notice of Final Convertible Security Settlement Method then the Notice of Final
Convertible Security Settlement Method shall be deemed timely given and the
Applicable Settlement Method shall be a Cash Election with a “Specified Dollar
Amount” (as defined in the Indenture) of USD 1,000. Counterparty acknowledges
its responsibilities under applicable securities laws, and in particular Section
9 and Section 10 (b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations thereunder, in respect of any such
settlement method election as set forth in the proviso in the immediately
preceding sentence.
 
 
Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
As specified in Section 6(b) below.
 
 
Settlement Terms:
 
 
 
Settlement Date:
For any Exercise Date, the date one Settlement Cycle following the final day of
the Cash Settlement Averaging Period; provided that the Settlement Date shall
not be prior to the Exchange Business Day immediately following the date
Counterparty provides the Notice of Delivery Obligation prior to 5:00 P.M., New
York City time.



5

--------------------------------------------------------------------------------





Delivery Obligation:
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above and “Method of
Adjustment”, “Discretionary Adjustments”, “Consequences of Merger Events/Tender
Offers”, “Consequences of Announcement Events” and Section 8(u) below, in
respect of an Exercise Date, Dealer will deliver to Counterparty on the related
Settlement Date (the “Delivery Obligation”), (i) a number of Shares equal to the
product of the Applicable Percentage and the aggregate number of Shares, if any,
that Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities for such Conversion Date pursuant to Section
5.03(B)(i)(1) of the Indenture (except that such number of Shares shall be
rounded down to the nearest whole number) and cash in lieu of any fractional
Share resulting from such rounding and/or (ii) the product of the Applicable
Percentage and the aggregate amount of cash, if any, in excess of the principal
amount of the Relevant Convertible Securities that Counterparty would be
obligated to deliver to holder(s) of the Relevant Convertible Securities for
such Conversion Date pursuant to Section 5.03(B)(i)(2) of the Indenture,
determined, for each of clauses (i) and (ii), by the Calculation Agent in a
commercially reasonable manner by reference to such Sections of the Indenture as
if Counterparty had elected to satisfy its conversion obligation in respect of
such Relevant Convertible Securities by the Applicable Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Relevant Convertible Securities; provided that if the
“Daily VWAP” (as defined in the Indenture) for any “VWAP Trading Day” (as
defined in the Indenture) during the Cash Settlement Averaging Period is greater
than the Cap Price, then clause (b) of the relevant “Daily Conversion Value” (as
defined in the Indenture) for such “VWAP Trading Day” shall be determined as if
such “Daily VWAP” for such “VWAP Trading Day” were deemed to equal the Cap
Price; provided further that the Delivery Obligation shall be determined
excluding any Shares and/or cash that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Securities as a direct or indirect result
of any adjustments to the Conversion Rate pursuant to a Discretionary
Adjustment, a Make-Whole Adjustment and any interest payment that Counterparty
is (or would have been) obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date. Notwithstanding the foregoing,
if, in respect of any Exercise Date, (x)(I) the number of Shares included in the
Delivery Obligation multiplied by the Share Obligation Value Price plus (II) the
amount of cash included in the Delivery Obligation, would otherwise exceed (y)
the product of the Applicable Percentage and the relevant Net Convertible Share
Obligation Value, such number of Shares and such amount of cash shall be
proportionately reduced to the extent necessary to eliminate such excess.
 
 
Applicable Settlement Method:
For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the Notice of Final Convertible Security Settlement Method that it has elected,
or is deemed to have elected, to satisfy its conversion obligation in respect of
such Relevant Convertible Securities in cash or in a combination of cash and
Shares in accordance with Section 5.03(A) of the Indenture (a “Cash Election”)
with a “Specified Dollar Amount” (as defined in the Indenture) of at least USD
1,000, the Applicable Settlement Method shall be the settlement method actually
so elected, or deemed to be elected, by Counterparty in respect of such Relevant
Convertible Securities (the “Convertible Securities Settlement Method”);
otherwise, the Applicable Settlement Method shall assume Counterparty had made a
Cash Election with respect to such Relevant Convertible Securities (a “Deemed
Cash Election”) with a “Specified Dollar Amount” (as defined in the Indenture)
of USD 1,000 per Relevant Convertible Security and the Delivery Obligation shall
be determined by the Calculation Agent pursuant to Section 5.03(B)(i)(3) of the
Indenture as if the relevant “Observation Period” (as defined in the Indenture)
were the Cash Settlement Averaging Period.
 
 
Cash Settlement Averaging Period:
The 40 “VWAP Trading Days” (as defined in the Indenture) commencing on the 41st
“Scheduled Trading Day” (as defined in the Indenture) prior to the “Maturity
Date” (as defined in the Indenture).



6

--------------------------------------------------------------------------------





Notice of Delivery Obligation:
No later than the Exchange Business Day immediately following the last day of
the Cash Settlement Averaging Period, Counterparty shall give Dealer notice of
the aggregate number of Shares and/or amount of cash included in the Total
Convertible Share Obligation Value (as defined below) for all Exercise Dates (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to a Notice of Exercise or Notice of Final Convertible Security
Settlement Method, as the case may be, as set forth above, in any way).
 
 
Net Convertible Share Obligation Value:
With respect to Relevant Convertible Securities as to a Conversion Date, (i) the
Total Convertible Share Obligation Value of such Relevant Convertible Securities
for such Conversion Date minus (ii) the aggregate principal amount of such
Relevant Convertible Securities for such Conversion Date.
 
 
Total Convertible Share Obligation Value:
With respect to Relevant Convertible Securities with respect to a Conversion
Date, (i) (A) the number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Indenture multiplied by (B)
the Share Obligation Value Price plus (ii) an amount of cash equal to the
aggregate amount of cash that Counterparty is obligated to deliver to the
holder(s) of Relevant Convertible Securities for such Conversion Date pursuant
to the Indenture (including, for the avoidance of doubt, any cash payable by
Counterparty in lieu of fractional Shares); provided that the Total Convertible
Share Obligation Value shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a direct or indirect result of any adjustments to the Conversion
Rate pursuant to a Discretionary Adjustment, a Make-Whole Adjustment and any
interest payment that Counterparty is (or would have been) obligated to deliver
to holder(s) of the Relevant Convertible Securities for such Conversion Date.
 
 
Share Obligation Value Price:
The opening price as displayed under the heading “Op” on Bloomberg page “NVST
<Equity>” (or its equivalent successor if such page is not available) on the
applicable Settlement Date or other date of delivery.
 
 
Other Applicable Provisions:
To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.
 
 
Restricted Certificated Shares:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.
 
 
Adjustments:
 



7

--------------------------------------------------------------------------------





Method of Adjustment:
Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in the Dilution Adjustment Provisions (a
“Potential Adjustment Event”) that requires an adjustment under the Indenture,
the Calculation Agent shall, in good faith and in a commercially reasonable
manner, make a corresponding adjustment in respect of any one or more of the
Strike Price, the Number of Options, the Option Entitlement and any other term
relevant to the exercise, settlement or payment of the Transaction, to the
extent an analogous adjustment is required under the Indenture, subject to
“Discretionary Adjustments” below. Immediately upon the occurrence of any
Potential Adjustment Event, Counterparty shall notify the Calculation Agent of
such Potential Adjustment Event.
Notwithstanding anything to the contrary herein or in the Equity Definitions:
(i) in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 5.05(A)(ii) of the Indenture or Section
5.05(A)(iii)(1) of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section 5.05(A)(ii) of the Indenture)
or “SP” (as such term is used in Section 5.05(A)(iii)(1) of the Indenture), as
the case may be, begins before Counterparty has publicly announced the event or
condition giving rise to such Potential Adjustment Event, then the Calculation
Agent shall, in good faith and in a commercially reasonable manner, have the
right to adjust any variable relevant to the exercise, settlement or payment for
the Transaction as appropriate to reflect the reasonable costs (including, but
not limited to, hedging mismatches and market losses) and commercially
reasonable out-of-pocket expenses incurred by Dealer in connection with its
commercially reasonable hedging activities as a result of such event or
condition not having been publicly announced prior to the beginning of such
period; and
(ii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall, in good faith and in a
commercially reasonable manner, have the right to adjust any variable relevant
to the exercise, settlement or payment for the Transaction as appropriate to
reflect the reasonable costs (including, but not limited to, hedging mismatches
and market losses) and commercially reasonable out-of-pocket expenses incurred
by Dealer in connection with its commercially reasonable hedging activities as a
result of such Potential Adjustment Event Change.
For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of a Potential Adjustment Event
(including, without limitation, under the proviso in the first sentence of
Section 5.05(A)(iii)(1) of the Indenture or the proviso in the first sentence of
Section 5.05(A)(iv) of the Indenture).
 
 
Dilution Adjustment Provisions:
Sections 5.05(A)(i), (ii), (iii), (iv), and (v) and Section 5.05(H) of the
Indenture



8

--------------------------------------------------------------------------------





Discretionary Adjustments:
Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that is the basis of any adjustment hereunder and that involves an
exercise of discretion by Counterparty, its board of directors or a committee of
its board of directors (including, without limitation, pursuant to Section
5.05(H) of the Indenture or pursuant to Section 5.09 of the Indenture or any
supplemental indenture entered into thereunder or in connection with the
determination of the fair value of any securities, property, rights or other
assets), then the Calculation Agent will determine the corresponding adjustment
to be made to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment of or under the Transaction in good faith and in a commercially
reasonable manner consistent with the methodology set forth in the Indenture. In
addition, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Cash Settlement Averaging Period but no adjustment was made to
any Convertible Security under the Indenture because the relevant holder of such
Convertible Security was deemed to be a record owner of the underlying Shares on
the related Conversion Date, then the Calculation Agent shall, in good faith and
in a commercially reasonable manner, make an adjustment, consistent with the
methodology set forth in the Indenture as determined by it, to the terms hereof
in order to account for such Potential Adjustment Event. For the avoidance of
doubt, the Delivery Obligation shall be calculated on the basis of such
adjustments by the Calculation Agent.
 
 
Extraordinary Events:
 
 
 
Merger Events:
Notwithstanding Section 12.1(b) of the Equity Definitions, “Merger Event” shall
have the meaning set forth in Section 5.09 of the Indenture.
 
 



9

--------------------------------------------------------------------------------





Consequences of Merger Events/Tender Offers:
Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent, acting in good faith and commercially
reasonably, shall make a corresponding adjustment in respect of any adjustment
under the Indenture to any one or more of the nature of the Shares, the Number
of Options, the Option Entitlement, composition of the “Shares” hereunder and
any other variable relevant to the exercise, settlement or payment for the
Transaction, to the extent an analogous adjustment is required under Section
5.09 of the Indenture in respect of such Merger Event, as determined in good
faith and in a commercially reasonable manner by the Calculation Agent by
reference to such Section, subject to “Discretionary Adjustments” above;
provided that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to a Make-Whole Adjustment or a Discretionary
Adjustment; provided further that in respect of any election by the holders of
Shares with respect to the consideration due upon consummation of any Merger
Event, the Calculation Agent shall have the right to adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to compensate Dealer for any losses (including, without limitation,
market losses customary for transactions similar to the Transaction with
counterparties similar to Counterparty) solely as a result of any mismatch on
its Hedge Position, assuming Dealer maintains a commercially reasonable Hedge
Position, and the type and amount of consideration actually paid or issued to
the holders of Shares in respect of such Merger Event; and provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
securities issued by an entity that is not a corporation organized under the
laws of the United States, any state thereof or the District of Columbia or (ii)
the Counterparty to the Transaction, following such Merger Event, will not be a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia, Dealer may elect in its commercially reasonable
discretion that Cancellation and Payment (Calculation Agent Determination) shall
apply. For the avoidance of doubt, adjustments shall be made pursuant to the
provisions set forth above regardless of whether any Merger Event gives rise to
an Early Conversion. For purposes of this paragraph, “Tender Offer” means the
occurrence of any event or condition set forth in Section 5.05(A)(v) of the
Indenture.
 
 
Notice of Merger Consideration:
Upon the occurrence of a Merger Event, Counterparty shall reasonably promptly
(but in any event prior to consummation of such Merger Event) notify the
Calculation Agent of, in the case of a Merger Event that causes the Shares to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), the weighted
average of the types and amounts of consideration actually received by holders
of Shares upon consummation of such Merger Event.



10

--------------------------------------------------------------------------------





Consequences of Announcement Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (x)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”, (y) the phrase “exercise, settlement, payment
or any other terms of the Transaction (including, without limitation, the
spread)” shall be replaced with the phrase “Cap Price (provided that in no event
shall the Cap Price be less than the Strike Price)” and the words “whether
within a commercially reasonable (as determined by the Calculation Agent) period
of time prior to or after the Announcement Event” shall be inserted prior to the
word “which” in the seventh line, and (z) for the avoidance of doubt, the
Calculation Agent shall, in good faith and in a commercially reasonable manner,
determine whether the relevant Announcement Event has had a material economic
effect on the Transaction (the terms of which include, among other terms, the
Strike Price and Cap Price), and, if so, shall adjust the Cap Price accordingly
to take into account such material economic effect on one or more occasions on
or after the date of the Announcement Event up to, and including, the Expiration
Date, any Early Termination Date and/or any other date of cancellation, it being
understood that any adjustment in respect of an Announcement Event shall take
into account any earlier adjustment relating to the same Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.
 
 
Announcement Event:
(i)The public announcement by Issuer, any subsidiary of Issuer, any affiliate of
Issuer, any agent of Issuer or any Valid Third Party Entity of (x) any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer, (y) any potential acquisition or disposition by Issuer and/or its
subsidiaries where the aggregate consideration exceeds 30% of the market
capitalization of Issuer as of the date of such announcement (a “Transformative
Transaction”) or (z) the intention to enter into a Merger Event or Tender Offer
or a Transformative Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or a
Transformative Transaction or (iii) any subsequent public announcement by
Issuer, any subsidiary of Issuer, any affiliate of Issuer, any agent of Issuer
or Valid Third Party Entity of a change to a transaction or intention that is
the subject of an announcement of the type described in clause (i) or (ii) of
this sentence (including, without limitation, a new announcement, whether or not
by the same party, relating to such a transaction or intention or the
announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent. For
the avoidance of doubt, the occurrence of an Announcement Event with respect to
any transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” (A) “Merger Event” shall mean such
term as defined under Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, the remainder of the definition of “Merger Event” in Section
12.1(b) of the Equity Definitions following the definition of “Reverse Merger”
therein shall be disregarded) and (B) “Tender Offer” shall mean such term as
defined under Section 12.1(d) of the Equity Definitions.
 
 
Valid Third Party Entity:
In respect of any transaction, any third party that has a bona fide intent to
enter into or consummate such transaction (it being understood and agreed that
in determining whether such third party has such a bona fide intent, the
Calculation Agent may take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares).



11

--------------------------------------------------------------------------------





Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The Nasdaq Global
Select Market or The Nasdaq Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.
 
 
Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.
 
 
Additional Disruption Events:
 
(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the parenthetical beginning after the word “regulation” in the second line
thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)” and (ii) adding the words “, or
holding, acquiring or disposing of Shares or any Hedge Positions relating to,”
after the words “obligations under” in clause (Y) thereof; and provided further
that no event or set of events shall constitute a Change in Law for the purposes
of Section 12.9(a)(ii)(Y) to the extent such event or events resulted solely
from the deterioration of the creditworthiness of the Hedging Party.
 
 
(b) Failure to Deliver:
Applicable
 
 
(c) Insolvency Filing:
Applicable
 
 
(d) Hedging Disruption:
Applicable; provided that:
(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following sentence at the end of such Section:
“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and (ii)
the transactions or assets referred to in phrases (A) or (B) above must be
available and/or achievable on commercially reasonable pricing and other
terms.”; and
(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
 
 
(e) Increased Cost of Hedging:
Not Applicable



12

--------------------------------------------------------------------------------





Hedging Party:
For all applicable Additional Disruption Events, Dealer. Following any
calculation and determination by the Hedging Party hereunder and a written
request by Counterparty, the Hedging Party shall promptly (but in any event
within five Scheduled Trading Days) provide to Counterparty by e-mail to the
e-mail address provided by Counterparty a written explanation and report (in a
commonly used file format for the storage and manipulation of financial data)
describing in reasonable detail any determination made by it (including, as
applicable, any quotations, market data, information from internal sources used
in making such calculations and adjustments, descriptions of the methodology and
any assumptions and bases used in making such calculation and adjustment), it
being understood that the Hedging Party shall not be obligated to disclose any
proprietary or confidential models or proprietary or confidential information
used by it for such determination. All calculations and adjustments by Dealer
acting in its capacity as the Hedging Party shall be made in good faith and in a
commercially reasonable manner and assuming that Dealer maintains a commercially
reasonable hedge position.
 
 
Determining Party:
For all applicable Extraordinary Events, Dealer. Following any calculation and
adjustment by the Determining Party hereunder and a written request by
Counterparty, the Determining Party shall promptly (but in any event within five
Scheduled Trading Days) provide to Counterparty by e-mail to the e-mail address
provided by Counterparty a written explanation and report (in a commonly used
file format for the storage and manipulation of financial data) describing in
reasonable detail any determination made by it (including, as applicable, any
quotations, market data, information from internal sources used in making such
calculations and adjustments, descriptions of the methodology and any
assumptions and basis used in making for such calculation and adjustment), it
being understood that the Determining Party shall not be obligated to disclose
any proprietary or confidential models or proprietary or confidential
information used by it for such determination. All calculations and adjustments
by Dealer acting in its capacity as the Determining Party shall be made in good
faith and in a commercially reasonable manner and assuming that Dealer maintains
a commercially reasonable hedge position.
 
 
Non-Reliance:
 
 
 
Agreements and Acknowledgments
Applicable
 
 
Regarding Hedging Activities:
Applicable
 
 
Additional Acknowledgments:
Applicable
 
 
Hedging Adjustment:
For the avoidance of doubt, whenever Dealer, Determining Party or the
Calculation Agent is permitted to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
any event (other than an adjustment made by reference to the Indenture), the
Calculation Agent, Determining Party or Dealer, as the case may be, shall make
such adjustment by reference to the effect of such event on Dealer assuming that
Dealer maintains a commercially reasonable hedge position.

    
3.    Calculation Agent: Dealer, whose judgments, determinations and
calculations shall be made in good faith and in a commercially reasonable
manner; provided that, following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default (or, if earlier, the date
on which such Event of Default is no longer continuing), as the Calculation
Agent. Following any determination or calculation by the Calculation Agent
hereunder, upon written request by Counterparty, the Calculation Agent shall
promptly (but in any event within five Scheduled Trading Days) provide to
Counterparty by e-mail to the e-mail address provided by Counterparty in such
request a written explanation and report (in a commonly used file format for the
storage and manipulation of financial data) displaying in commercially


13

--------------------------------------------------------------------------------





reasonable detail the basis for such determination or calculation (including any
quotations, market data or information from internal or external sources, and
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential models used by it for such determination or
calculation or any information that may be proprietary or confidential.
4.    Account Details:
Dealer Payment Instructions:
[_____________]


Counterparty Payment Instructions:
[_____________]
5.    Offices:
The Office of Dealer for the Transaction is: [_______________]
The Office of Counterparty for the Transaction is:
Inapplicable, Counterparty is not a Multibranch Party
6.    Notices:    For purposes of this Confirmation:
(a)Address for notices or communications to Counterparty:
To:            Envista Holdings Corporation
200 S. Kraemer Blvd., Building E
Brea, CA 92821
Attn:    Howard Yu
Telephone:    714-817-7000
Email:    Howard.Yu@envistaco.com
(b)Address for notices or communications to Dealer:
[Dealer Address]
7.    Representations, Warranties and Agreements:
(a)    In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:
(i)On the Trade Date, (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.


(ii)(A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not subject to a “restricted
period,” as such term is defined in Regulation M under


14

--------------------------------------------------------------------------------





the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.


(iii)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity (or any successor issue statements).


(iv)Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.


(v)Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution of
Counterparty’s board of directors authorizing the Transaction.


(vi)Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.


(vii)Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.


(viii)On and immediately after the Trade Date and the Premium Payment Date, (A)
the value of the total assets of Counterparty is greater than the sum of the
total liabilities (including contingent liabilities) and the capital of
Counterparty, (B) the capital of Counterparty is adequate to conduct the
business of Counterparty, and Counterparty’s entry into the Transaction will not
impair its capital, (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature, (D)
Counterparty will be able to continue as a going concern; (E) Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and (F) Counterparty would be able to purchase the number of Shares with respect
to the Transaction in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.


(ix)[Reserved].


(x)To the knowledge of Counterparty, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being financial
institutions or broker-dealers.


(xi)[Counterparty (x) represents and warrants that it has not, as of the Trade
Date, applied for or received a loan, loan guarantee, direct loan (as that term
is defined in the Coronavirus Aid, Relief and Economic Security Act (the “CARES
Act”)) and is not in material breach of any Material Governmental Restrictions
(as hereinafter defined) under any other investment, or any financial assistance
or relief under any program or facility (collectively “Financial Assistance”)
that (a) is established under applicable law (whether in existence as of the
Trade Date or subsequently enacted, adopted or amended), including without
limitation the CARES Act and the Federal Reserve Act, as amended, and (b)
requires under applicable law (or any regulation, guidance, interpretation or
other pronouncement of a governmental authority with jurisdiction for such
program or facility) as a condition of such Financial Assistance, that
Counterparty comply with certain requirements (the “Material Governmental
Restrictions”) and (y) acknowledges that entering into the Transaction may limit
its ability to receive such loan, loan guarantee, or direct loan.][Insert
alternative CARES Act provision, as applicable].


15

--------------------------------------------------------------------------------







(xii)Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.


(b)    Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.


(c)Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, Counterparty represents and warrants to Dealer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.


(d)Dealer agrees and acknowledges, and Counterparty acknowledges, that Dealer is
a “financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties hereto further
agree and acknowledge (A) that this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” within
the meaning of Section 546 of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.


(e)As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Premium Payment Date
and reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement and Section 7(a)(vii) hereof;
provided that any such opinion of counsel may contain customary exceptions and
qualifications, including, without limitation, exceptions and qualifications
relating to indemnification provisions; and provided further that Counterparty
makes no representation or warranty regarding any such requirement that is
applicable generally to the ownership of equity securities by Dealer or any of
its affiliates solely as a result of it or any of such affiliate being financial
institutions or broker-dealers; and provided further that any representation
regarding enforceability shall be subject to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity); and provided further that rights to indemnification and contribution
hereunder may be limited by federal or state securities laws or public policy
relating thereto.


(f)Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with this Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.


(g)Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.
(h)Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein, in each case, to the extent such rules are applicable to such
party.


16

--------------------------------------------------------------------------------





8.    Other Provisions:


(a)    Right to Extend. Dealer may postpone or add, in whole or in part, any
Exercise Date or Settlement Date or any other date of valuation, payment or
delivery by Dealer, with respect to some or all of the relevant Options (in
which event the Calculation Agent, in good faith and in a commercially
reasonable manner, shall make appropriate adjustments to the Delivery
Obligation), if Dealer determines, in good faith and in a commercially
reasonable manner, and, in respect of clause (ii) below, based on the advice of
counsel, that such extension is reasonably necessary or appropriate (i) to
preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock borrow market or other relevant market (but only if there is a material
decrease in liquidity relative to Dealer’s expectations on the Trade Date), or
(ii) to enable Dealer to effect purchases or sales of Shares or Share
Termination Delivery Units in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would
(assuming, in the case of purchases, Dealer were Counterparty or an affiliated
purchaser of Counterparty) be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures (whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer and, in the case of policies or procedures, so
long as such policies or procedures are consistently applied to transactions
similar to the Transaction); provided that no such Exercise Date, Settlement
Date or other date of valuation, payment or delivery may be postponed or added
more than 80 “VWAP Trading Days” (as defined in the Indenture) after the
original Exercise Date, Settlement Date or other date of valuation, payment or
delivery, as the case may be.


(b)    Additional Termination Events.


(i)The occurrence of an event of default with respect to Counterparty under the
terms of the Convertible Securities as set forth in Section 7.01 of the
Indenture, which default has resulted in the Convertible Securities becoming
declared due and payable under the terms thereof, shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party, and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement.


(ii)As promptly as practicable (but in any event within five Scheduled Trading
Days) following any Repurchase Event (as defined below), Counterparty (x) in the
case of a Repurchase Event resulting from the repurchase of any Convertible
Securities by Counterparty upon the occurrence of a “Fundamental Change” (as
defined in the Indenture, and for the avoidance of doubt, including pursuant to
Section 4.02 or 4.03 of the Indenture), shall notify Dealer in writing of such
Repurchase Event and (y) in the case of a Repurchase Event not described in
clause (x) above, may notify Dealer of such Repurchase Event, in each case,
including the aggregate principal amount of Convertible Securities (the
“Repurchase Convertible Securities”) subject to such Repurchase Event (any such
notice, a “Convertible Securities Repurchase Notice”) [; provided that any
“Convertible Securities Repurchase Notice” delivered to Dealer pursuant to the
Base Call Option Transaction Confirmation shall be deemed to be a Convertible
Securities Repurchase Notice pursuant to this Confirmation and the terms of such
Convertible Securities Repurchase Notice shall apply, mutatis mutandis, to this
Confirmation]. Notwithstanding anything to the contrary in this Confirmation,
the receipt by Dealer from Counterparty of (1) any Convertible Securities
Repurchase Notice, and (2) in the case of any Repurchase Event described in
clause (y) above, a written representation and warranty by Counterparty that, as
of the date of such Convertible Securities Repurchase Notice, Counterparty is
not in possession of any material nonpublic information regarding Counterparty
or the Shares and that such Repurchase Event and the delivery of such
Convertible Securities Repurchase Notice are each being made in good faith and
not as part of a plan or scheme to evade compliance with federal securities
laws, within the applicable time period set forth in the preceding sentence,
shall constitute an Additional Termination Event as provided in this Section
8(b)(ii). Upon receipt of any such Convertible Securities Repurchase Notice and
the related written representation and warranty, Dealer shall promptly designate
an Exchange Business Day following receipt of such Convertible Securities
Repurchase Notice (which in no event shall be earlier than the related
repurchase date for such Convertible Securities) as an Early Termination Date
with respect to the portion of this Transaction corresponding to a number of
Options (the “Repurchase Options”) equal to the lesser of (A) the number of such
Convertible Securities specified in such Convertible Securities Repurchase
Notice [minus the number of Repurchase Options (as defined in the Base Call
Option Transaction Confirmation), if any, that relate to such Convertible
Securities (and for purposes of determining whether any Options under this
Confirmation or under the Base Call Option Transaction Confirmation will be
among the Repurchase Options hereunder or under, and as defined in, the Base
Call Option Transaction Confirmation, the Convertible Securities specified in
such Convertible Securities Repurchase Notice shall be allocated first to the
Base Call Option Transaction Confirmation until all Options thereunder are
exercised


17

--------------------------------------------------------------------------------





or terminated)] and (B) the Number of Options as of the date Dealer designates
such Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repurchase Options. Any payment hereunder with respect
to such termination (the “Repurchase Unwind Payment”) shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction; provided that, in the event of a Repurchase Event
pursuant to Section 4.02 or 4.03 of the Indenture, the Repurchase Unwind Payment
shall not exceed (x) the number of Repurchase Options multiplied by (y) the
product of (A) the Applicable Percentage and (B) the excess, if any, of (I) the
applicable redemption or repurchase price per Repurchase Convertible Security
(excluding amounts attributable to accrued and unpaid interest) over (II) USD
1,000. “Repurchase Event” means that (i) any Convertible Securities are
repurchased or redeemed (whether pursuant to Section 4.02 or Section 4.03 of the
Indenture or otherwise) by Counterparty or any of its subsidiaries (including in
connection with, or as a result of, a Fundamental Change (as defined in the
Indenture), a tender offer, exchange offer or similar transaction or for any
other reason), (ii) any Convertible Securities are delivered to Counterparty in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (iii) any principal of any of the
Convertible Securities is repaid prior to the final maturity date of the
Convertible Securities, it being understood that any principal repayment in
connection with a net settlement (howsoever described) of the Convertible
Securities shall not constitute an Additional Termination Event hereunder, or
(iv) any Convertible Securities are exchanged by or for the benefit of the
“Holders” (as such term is defined in the Indenture) thereof for any other
securities of Counterparty or any of its affiliates (or any other property, or
any combination thereof) pursuant to any exchange offer or similar transaction.
For the avoidance of doubt, and notwithstanding anything to the contrary above,
any conversion of Convertible Securities (whether into cash, Shares, “Reference
Property” (as defined in the Indenture) or any combination thereof) pursuant to
the terms of the Indenture shall not constitute a Repurchase Event. Counterparty
acknowledges and agrees that if an Additional Termination Event has occurred
under this Section 8(b)(ii) that any related Convertible Securities subject to a
Repurchase Event will be deemed to be cancelled and disregarded and no longer
outstanding for all purposes hereunder.


(iii)Notwithstanding anything to the contrary in this Confirmation, the
occurrence of an Amendment Event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement. “Amendment Event” means that Counterparty amends,
modifies, supplements, waives or obtains a waiver in respect of any term of the
Indenture or the Convertible Securities governing the principal amount, coupon,
maturity, repurchase obligation of Counterparty, any term relating to conversion
of the Convertible Securities (including changes to the conversion rate,
conversion rate adjustment provisions, conversion settlement dates or conversion
conditions), or any term that would require consent of the holders of not less
than 100% of the principal amount of the Convertible Securities to amend (other
than, in each case, any amendment, modification or supplement (v) pursuant to
Section 8.01(B) of the Indenture, (w) pursuant to Section 8.01(I) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of Convertible Securities in the Offering Memorandum, (x)
pursuant to Section 8.01(G) of the Indenture, (y) pursuant to Section 5.09 of
the Indenture, or (z) pursuant to Section 8.01(A) of the Indenture and any other
amendment, supplement or waiver that, as determined by Calculation Agent, cures
any ambiguity, omission, defect or inconsistency in the Indenture or in the
Convertible Securities), in each case, without the consent of Dealer.


(iv)Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which the relevant converting Holder has
satisfied the requirements to conversion set forth in Section 5.02(A) of the
Indenture:


(A)
Counterparty shall, as promptly as practicable (but in any event within five
Scheduled Trading Days of the “Conversion Date” (as defined in the Indenture)
for such Early Conversion), provide written notice (an “Early Conversion
Notice”) to Dealer specifying the number of Convertible Securities surrendered
for conversion on such Conversion Date (such Convertible Securities, the
“Affected Convertible Securities”), and the giving of such Early Conversion
Notice shall constitute an Additional Termination Event as provided in this
Section 8(b)(iv); provided that any such Early Conversion Notice shall contain a
written acknowledgement by Counterparty of its responsibilities under applicable
securities laws, and in particular Section



18

--------------------------------------------------------------------------------





9 and Section 10(b) of the Exchange Act and the rules and regulations
thereunder, in respect of the delivery of such Early Conversion Notice.
(B)
upon receipt of any such Early Conversion Notice, within a commercially
reasonable period of time thereafter, Dealer shall designate an Exchange
Business Day as an Early Termination Date (which Exchange Business Day shall be
on or as promptly as reasonably practicable after the related settlement date
for such Affected Convertible Securities) with respect to the portion of the
Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible
Securities [minus the “Affected Number of Options” (as defined in the Base Call
Option Transaction Confirmation) (and for purposes of determining whether any
Options under this Confirmation or under the Base Call Option Transaction
Confirmation will be among the Affected Number of Options hereunder or under,
and as defined in, the Base Call Option Transaction Confirmation, the Affected
Convertible Securities specified in such Early Conversion Notice shall be
allocated first to the Base Call Option Transaction Confirmation until all
options thereunder are exercised or terminated)] and (y) the Number of Options
as of the “Conversion Date” (as defined in the Indenture) for such Early
Conversion;

(C)
any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) and (ii) (A) the number of Shares delivered (if
any) to the Holder (as such term is defined in the Indenture) of an Affected
Convertible Security upon conversion of such Affected Convertible Security,
multiplied by (B) the fair market value of one Share as determined by the
Calculation Agent in good faith and in a commercially reasonable manner (in each
case, including any cash and/or Shares payable and/or deliverable as the result
of a Make-Whole Adjustment (if any)), minus (y) USD 1,000;

(D)
for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, (y) no adjustment to the
conversion rate for the Convertible Securities has occurred pursuant to any
Make-Whole Adjustment or Discretionary Adjustment and (z) the corresponding
Convertible Securities remain outstanding; and

(E)
the Transaction shall remain in full force and effect, except that, as of the
“Conversion Date”(as defined in the Indenture) for such Early Conversion, the
Number of Options shall be reduced by the Affected Number of Options.

(c)     Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
and 6(e) of the Agreement (any such amount, a “Payment Obligation”), then Dealer
shall satisfy the Payment Obligation by the Share Termination Alternative (as
defined below) unless (a) Counterparty gives irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable, of its election
that the Share Termination


19

--------------------------------------------------------------------------------





Alternative shall not apply, (b) as of the date of such election, Counterparty
represents that is not in possession of any material non-public information
regarding Counterparty or the Shares, and that such election is being made in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws, and (c) Dealer agrees, in its sole discretion, to such
election, in which case the provisions of Section 6(d)(ii) and 6(e) of the
Agreement, as the case may be, shall apply.
Share Termination Alternative:
If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 6(d)(ii) of the Agreement or such later
date or dates as Dealer may commercially reasonably determine (the “Share
Termination Payment Date”) taking into account commercially reasonable hedging
or hedge unwind activity, in satisfaction of the Payment Obligation.
 
 
Share Termination Delivery Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent in good faith and in a commercially reasonable manner, equal to the
Payment Obligation divided by the Share Termination Unit Price. The Calculation
Agent shall, in good faith and in a commercially reasonable manner, adjust the
Share Termination Delivery Property by replacing any fractional portion of the
aggregate amount of a security therein with an amount of cash equal to the value
of such fractional security based on the values used to calculate the Share
Termination Unit Price.
 
 
Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in a
commercially reasonable manner and notified by the Calculation Agent to Dealer
at the time of notification of the Payment Obligation.
 
 
Share Termination Delivery Unit:
In the case of a Termination Event (other than on account of an Insolvency,
Nationalization or Merger Event), Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.
 
 
Failure to Deliver:
Applicable
 
 
Other Applicable Provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).



(d)     Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, based on the advice of counsel, the
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction in a commercially reasonable manner
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering of a substantially similar size
and in a similar industry, (B)


20

--------------------------------------------------------------------------------





provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Dealer, (D)
provide other customary opinions, certificates and closing documents customary
in form for registered offerings of equity securities and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities (in all cases of (A)-(E) above, as would be usual and customary for
offerings for companies of similar size and industry); provided that if
Counterparty elects clause (i) above but the items referred to therein are not
completed in a timely manner, or if Dealer, in its sole reasonable discretion,
is not satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
8(d) shall apply at the election of Counterparty; (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size and
industry, in form and substance commercially reasonably satisfactory to Dealer,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), and best
efforts obligations to provide opinions and certificates and such other
documentation as is customary for private placements agreements for transactions
of similar size, industry and type, as is commercially reasonably acceptable to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its good faith, commercially
reasonable judgment, to compensate Dealer for any commercially reasonable
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the then-current market price on such Exchange Business Days, and in
the amounts and at such time(s), commercially reasonably requested by Dealer.
This Section 8(d) shall survive the termination, expiration or early unwind of
the Transaction.


(e)    Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least one Exchange Business Day prior to any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise engages in any transaction
or event (a “Conversion Rate Adjustment Event”) that could reasonably be
expected to lead to an increase in the “Conversion Rate” (as defined in the
Indenture), give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage would reasonably be
expected to be (i) greater than 8.2% and (ii) greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of the date hereof). The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the Number of Shares plus
the number of Shares underlying any other convertible bond hedge transactions or
similar call options sold by Dealer to Counterparty and the denominator of which
is the number of Shares outstanding on such day. In the event that Counterparty
fails to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses (including losses
relating to the Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation, Section
16 of the Exchange Act or under any state or federal law, regulation or
regulatory order, relating to or arising out of such failure. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable out-of-pocket expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement and shall inure
to the benefit of any permitted assignee of Dealer.


(f)    Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
person, or any person whose obligations would be guaranteed by a person, in
either case, with a rating (i) for its long-term, unsecured and unsubordinated
indebtedness at least equivalent to Dealer’s (or its ultimate parent’s) or (ii)
that is no lower than A3 from Moody’s Investor Service, Inc. (or its successor)
or A- from Standard and Poor’s Rating Group, Inc. (or its successor); provided
further that no Event of Default, Potential Event of Default or Termination
Event will occur as a result of such transfer; provided further that, at the
time of such transfer or assignment either (x) both the Dealer and transferee in
any such transfer or assignment are a “dealer in securities” within the meaning
of Section 475(c) (1) of the Internal Revenue Code of 1986, as amended (the
“Code”) or (y) the transfer or assignment does not result in a deemed exchange
by Counterparty within the meaning of Section


21

--------------------------------------------------------------------------------





1001 of the Code. If at any time at which (1) the Equity Percentage exceeds 8.0%
or (2) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under Section 203 of the Delaware
General Corporation Law or other federal, state or local law, rule, regulation
or regulatory order or organizational documents or contracts of Counterparty
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting,
registration, filing or notification obligations or other requirements
(including obtaining prior approval by a state or federal regulator, but
excluding reporting obligations arising under Section 13 of the Exchange Act as
in effect on the Trade Date) of a Dealer Person under Applicable Restrictions
and with respect to which such requirements have not been met or the relevant
approval has not been received, or that would have any other adverse effect on a
Dealer Person, under Applicable Restrictions minus (y) 1% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (1) or (2), an “Excess Ownership Position”), Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party after
its commercially reasonable efforts on pricing and terms and within a time
period reasonably acceptable to Dealer such that an Excess Ownership Position no
longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that an Excess Ownership Position would no longer exist
following the resulting partial termination of the Transaction (after taking
into account commercially reasonable adjustments to Dealer’s commercially
reasonable Hedge Positions from such partial termination). In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement or Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates or any other person subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part (collectively, “Dealer Group”)
beneficially owns (within the meaning of Section 13 of the Exchange Act),
without duplication, on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and (B)
the denominator of which is the number of Shares outstanding on such day. Dealer
shall provide Counterparty with written notice of any transfer or assignment on
the date of or as promptly as practicable after the date of such transfer or
assignment. In the case of a transfer or assignment by Counterparty of its
rights and obligations hereunder and under the Agreement, in whole or in part
(any such Options so transferred or assigned, the “Transfer Options”), to any
party, withholding of such consent by Dealer shall not be considered
unreasonable if such transfer or assignment does not meet the reasonable
conditions that Dealer may impose including, but not limited, to the following
conditions:


(A)    With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;


(B)    Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Code);


(C)    Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested by, and
reasonably satisfactory to, Dealer;


(D)    Dealer shall not, as a result of such transfer and assignment, be
required to pay the transferee or assignee on any payment date an amount or
number of Shares under Section 2(d)(i)(4) of the Agreement greater than an
amount that Dealer would have been required to pay to Counterparty in the
absence of such transfer and assignment;


(E)     Dealer shall not, as a result of such transfer or assignment, receive
from the transferee or assignee any amount or number of Shares less than it
would have been entitled to receive (including under Section 2(d)(i)(4) of the
Agreement) in the absence of such transfer or assignment;


22

--------------------------------------------------------------------------------







(F)    An Event of Default, Potential Event of Default or Termination Event
shall not occur as a result of such transfer and assignment;


(G)    Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and


(H)    Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.


(g)     Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Dealer’s hedging activities hereunder, Dealer reasonably determines,
based on the advice of counsel, that it would not be practicable or advisable to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer may, by
notice to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:


(i)     in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the twentieth (20th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date;


(ii)     the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and


(iii)     if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.


(h)     Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.


(i)No Netting and Set-off. The provisions of Section 2(c) of the Agreement shall
not apply to the Transaction. Each party waives any and all rights it may have
to set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party, whether arising under the Agreement, under any other agreement between
parties hereto, by operation of law or otherwise.


(j)Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.


(k)Early Unwind. In the event the sale by Counterparty of the [Firm
Securities][Option Securities] is not consummated pursuant to the Purchase
Agreement, dated as of May 18, 2020, between Company and [_______________] (the
“Purchase Agreement”) for any reason by the close of business in New York on
[__________], 2020 (or such later date as agreed upon by the parties)
([__________], 2020 or such later date being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and the Transaction and all of the respective rights and obligations
of Dealer and Counterparty hereunder shall be cancelled and terminated.
Following such termination and cancellation, each party shall be released and
discharged by the other party from, and agrees not to


23

--------------------------------------------------------------------------------





make any claim against the other party with respect to, any obligations or
liabilities of either party arising out of, and to be performed in connection
with, the Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.


(l)Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the “Daily VWAP” (as defined in the
Indenture); (D) any market activities of Dealer and its affiliates with respect
to Shares may affect the market price and volatility of Shares, as well as the
“Daily VWAP” (as defined in the Indenture), each in a manner that may be adverse
to Counterparty; and (E) the Transaction is a derivatives transaction in which
Dealer may purchase shares for its own account at an average price that may be
greater than, or less than, the price paid by Counterparty under the terms of
the Transaction.


(m)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to Section 739 of
the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).


(n)Governing Law; Exclusive Jurisdiction; Waiver of Jury.


(i)THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH
THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).


(ii)Section 13(b) of the Agreement is deleted in its entirety and replaced by
the following:
“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or decline to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Confirmation or the Agreement, the party (1)
joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”


24

--------------------------------------------------------------------------------





(iii)EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN
BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS CONFIRMATION OR THE AGREEMENT.


(o)Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.


(p)Counterparts. This Confirmation may be executed in several counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.


(q)Tax Matters. For purposes of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer, upon request, one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor
thereto). Dealer shall provide to Counterparty one duly executed and completed
United States Internal Revenue Service Form W-9 (or successor thereto), upon
reasonable request of Counterparty.


(r)Withholding Tax with Respect to Non-US Counterparties. “Indemnifiable Tax” as
defined in Section 14 of the Agreement shall not include (i) any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”).For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.


(s)Incorporation of ISDA 2015 Section 871(m) Protocol Provisions. To the extent
that either party to the Agreement with respect to this Transaction is not an
adhering party to the ISDA 2015 Section 871(m) Protocol published by the
International Swaps and Derivatives Association, Inc. on November 2, 2015 and
available at www.isda.org, as may be amended, supplemented, replaced or
superseded from time to time (the “871(m) Protocol”), the parties agree that the
provisions and amendments contained in the Attachment to the 871(m) Protocol are
incorporated into and apply to the Agreement with respect to this Transaction as
if set forth in full herein. The parties further agree that, solely for purposes
of applying such provisions and amendments to the Agreement with respect to this
Transaction, references to “each Covered Master Agreement” in the 871(m)
Protocol will be deemed to be references to the Agreement with respect to this
Transaction, and references to the “Implementation Date” in the 871(m) Protocol
will be deemed to be references to the Trade Date of this Transaction.


(t)Amendment to Equity Definitions.
(i)Solely in respect of adjustments to the Cap Price pursuant to Section 8(u),
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the Shares or options on the Shares; provided that such event is not
based on (a) an observable market, other than the market for the Counterparty’s
own stock or (b) an observable index, other than an index calculated and
measured solely by reference to Counterparty’s own operations.”.


(ii)Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect or, if Counterparty
represents to Dealer in writing at the time of such election that (i) it is not
aware of any material nonpublic information with respect to Counterparty or the
Shares and (ii) it is not making such election as part of a plan or scheme to
evade compliance with the U.S. federal securities laws, Counterparty may elect”.


(u)Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in the Agreement, the Equity Definitions or this
Confirmation, upon the occurrence of a Merger Date, the occurrence of a Tender
Offer Date, or declaration by Counterparty of the terms of any Potential
Adjustment Event, the Calculation Agent shall determine in good faith and in a
commercially reasonable manner whether such occurrence or declaration, as
applicable, has had a material economic effect on the Transaction and, if so,
shall, in its good faith and commercially


25

--------------------------------------------------------------------------------





reasonable discretion, adjust the Cap Price to preserve the fair value of the
Options taking into account, for the avoidance of doubt, such economic effect on
both the Strike Price and Cap Price (provided that in no event shall the Cap
Price be less than the Strike Price; provided further that any adjustment to the
Cap Price made pursuant to this Section 8(u) shall be made without duplication
of any other adjustment hereunder). Solely for purposes of this Section 8(u),
the terms “Potential Adjustment Event,” “Merger Event,” and “Tender Offer” shall
each have the meanings assigned to each such term in the Equity Definitions (as
amended by Section 8(t)(i)).


(v)Notice of Certain Other Events. (A) Counterparty shall give Dealer
commercially reasonable advance (but in no event less than one Exchange Business
Day) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Securities in connection with any Potential Adjustment Event,
Merger Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.


(w)Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.


(x)Payee Tax Representations.


(A) For the purpose of Section 3(f) of the Agreement, Counterparty makes the
representations below:
[Counterparty is a corporation established under the laws of the State of
Delaware and is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) and is “exempt” within
the meaning of United States Treasury Regulation sections 1.6041-3(p) and
1.6049-4(c) from information reporting on IRS Form 1099 and backup withholding.]
(B) For the purpose of Section 3(f) of the Agreement, Dealer makes the
representations below:
(i) [Dealer is organized under the laws of the United States and its U.S.
taxpayer identification number is [_____]. It is “exempt” within the meaning of
Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c) from information
reporting on IRS Form 1099 and backup withholding.]
OR
(ii)[[Dealer Parent] is a [corporation] established under the laws of [ ] and is
classified as a corporation for U.S. federal income tax purposes. No income
received or to be received under this Agreement will be effectively connected
with the conduct of a trade or business by [Dealer Parent] in the United States.
[Dealer Parent] is a “non-U.S. branch of a foreign person” as that term is used
in Section 1.1441-4(a)(3)(ii) of the Regulations, and it is a “foreign person”
as that term is used in Section 1.6041-4(a)(4) of the Regulations.].    
Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information required herein and immediately returning an
executed copy to Dealer.
(y)[Dealer Boilerplate, including resolution stay language]














26

--------------------------------------------------------------------------------





Yours faithfully,
[DEALER]
By: __________________________    
Name:
Title:


















































27

--------------------------------------------------------------------------------





Agreed and Accepted By:
ENVISTA HOLDINGS CORPORATION
By: ________________________________    
Name:
Title:






28